Appeal from the Court of Appeals for Stark County.
O’Neill, Judge.
An ordinance passed by a noncharter city in the exercise of its powers of local government and providing that employees of the city fire department must be retired when they reach the age of 65 years is at a variance with Section 143.27, Revised Code, and is, therefore, invalid under the provisions of Section 3, Article XVIII of the Ohio Constitution.
Judgment affirmed.
Taft, C. J., Zimmerman, Matthias, Griffith, Herbert and Gibson, JJ., concur.